Dowling, J.:
The defendant is entitled to a bill of particulars to the extent of the following items set forth in its demand therefor: (a) I; since the 11th paragraph of the complaint is denied by the answer and the admission contained in the paragraph of the answer numbered “ IV ” does not admit the said allegations of the complaint, (b) III; except so much thereof as provides and stating the names of such visitors and roomers and the times when it is claimed that they and said plaintiffs were excluded from such use; (c) IV; (d) V; except so much thereof as provides “the *899time and place of such alleged occurrences and the names of such guests and customers;” (e) VI; (f) VII; except so much thereof as provides “ and stating the names of said guests and roomers and the dates and the hours of the day of said alleged occurrences;” (g) VIII; (h) X; except so much thereof as provides “ and the names of the prospective customers that the plaintiffs claim were induced not to patronize the plaintiffs." The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted to the extent indicated. Clarke, P. J., Smith, Page and Philbin, JJ., concur. Order reversed, with ten dollars costs and disbursements, and motion granted to the extent indicated in opinion.